ACCEPTED
                                                                                              06-14-00238-CR
                                                                                    SIXTH COURT OF APPEALS
                                                                                         TEXARKANA, TEXAS
                                                                                         2/23/2015 4:20:07 PM
                                                                                              DEBBIE AUTREY
                                                                                                       CLERK

                              Cause No. 06-14-00238-CR
MARSHALL DESHUN PARKER                      §                IN THE COURT OF
                                                                       FILED IN
                                                                6th COURT OF APPEALS
VS.                                         §           APPEALS, SIXTH    DISTRICT
                                                                  TEXARKANA,    TEXAS
                                                                2/24/2015 12:10:00 PM
THE STATE OF TEXAS                          §              STATE   OF TEXAS
                                                                     DEBBIE AUTREY
                                                                         Clerk


      APPELLANT’S FIRST MOTION FOR EXTENSION OF TIME TO FILE
                                 APPELLATE BRIEF


TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:


      Comes now MARSHALL DESHUN PARKER, Appellant, and files this
motion for an extension of 30 days in which to file the appellate brief. In support of
this motion, appellant shows the court the following:


                                           I.
      On September 16, 2014, the appellant was sentenced in the trial court
proceeding from which this appeal is made.


                                           II.
      The deadline for filing the appellate brief is February 25, 2015. The appellant
has requested no extensions prior to this request.


                                          III.
      Appellant's request for an extension is based upon the following facts:
Undersigned counsel only received the reporter’s record in this case by e-mail on
February 5, 2015. During the time since then, undersigned counsel for the
Appellant had to finalize a brief for this court in Cause No. 06-14-00102-CR, Tyrell
Smith v. State of Texas, and has otherwise been wholly occupied with preparation
for a jury trial in Harrison County District Court Cause No. 14-0029X, styled “State
of Texas v. Brad Dunn,” in which the Defendant in that cause is charged with the
offense of murder. Trial in State v. Dunn begins Monday March 2, 2015, and
promises to last for the entire week.


                                           IV.
      Undersigned counsel understands that requests for extensions of time are not
favored, but given the shorter amount of time that the reporter’s record has been
available, and given the undersigned’s unusually crowded calendar during the
remaining time, the undersigned finds it necessary to request an extension of thirty
(30) days to complete his duties to Appellant.




      WHEREFORE, appellant prays the court grant this motion and extend the
deadline for filing the appellate brief to March 25, 2015.




                                                 RESPECTFULLY SUBMITTED,


                                                 SCOTT RECTENWALD
                                                 110 W. FANNIN
                                                 Marshall, Texas 75670
                                                 (903) 938-3300
                                                 (903) 938-3310 FAX
                                              /S/ Scott Rectenwald
                                              Scott Rectenwald
                                              SBOT # 00794510
                                              Attorney for Appellant


                                Certificate of Service
      The undersigned hereby certifies that a true and correct copy of the foregoing
motion was delivered to the office of the Harrison County District Attorney on
February 23, 2015.


                                               /S/ Scott Rectenwald